  Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 1 of 27



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

LADDY CURTIS VALENTINE and                §
RICHARD ELVIN KING, individually and      §
on behalf of those similarly situated,    §
      Plaintiffs,                         §
                                          §
v.                                        §       Civil Action No. 4:20-cv-01115
                                          §
BRYAN COLLIER, in his official capacity,  §
ROBERT HERRERA, in his official capacity, §
and TEXAS DEPARTMENT OF                   §
CRIMINAL JUSTICE,                         §
      Defendants.                         §

DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ APPLICATION FOR A
                 TEMPORARY RESTRAINING ORDER




                          EXHIBIT E
                           Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 2 of 27
       Interim Guidance on Management of Coronavirus Disease
       2019 (COVID-19) in Correctional and Detention Facilities

  This interim guidance is based on what is currently known about the transmission and severity of corona-
  virus disease 2019 (COVID-19) as of March 23, 2020.
  The US Centers for Disease Control and Prevention (CDC) will update this guidance as needed and as
  additional information becomes available. Please check the following CDC website periodically for updated
  interim guidance: https://www.cdc.gov/coronavirus/2019-ncov/index.html.
  This document provides interim guidance specific for correctional facilities and detention centers during the
  outbreak of COVID-19, to ensure continuation of essential public services and protection of the health and
  safety of incarcerated and detained persons, staff, and visitors. Recommendations may need to be revised as
  more information becomes available.

                                                      Who is the intended audience
  In this guidance                                    for this guidance?
  • Who is the intended audience for this
                                                      This document is intended to
    guidance?
                                                      provide guiding principles for
  • Why is this guidance being issued?                healthcare and non-healthcare
  • What topics does this guidance                    administrators of correctional
    include?                                          and detention facilities
                                                      (including but not limited
  • Definitions of Commonly Used Terms                to federal and state prisons,
  • Facilities with Limited Onsite                    local jails, and detention centers),
    Healthcare Services                               law enforcement agencies that
                                                      have custodial authority for detained populations (i.e., US
  • COVID-19 Guidance for Correctional                Immigration and Customs Enforcement and US Marshals
    Facilities                                        Service), and their respective health departments, to assist in
  • Operational Preparedness                          preparing for potential introduction, spread, and mitigation
                                                      of COVID-19 in their facilities. In general, the document uses
  • Prevention
                                                      terminology referring to correctional environments but can also
  • Management                                        be applied to civil and pre-trial detention settings.
  • Infection Control                                 This guidance will not necessarily address every possible
  • Clinical Care of COVID-19 Cases                   custodial setting and may not use legal terminology specific
  • Recommended PPE and PPE Training                  to individual agencies’ authorities or processes. The guidance
                                                      may need to be adapted based on individual facilities’
    for Staff and Incarcerated/Detained
                                                      physical space, staffing, population, operations, and
    Persons
                                                      other resources and conditions. Facilities should contact
  • Verbal Screening and Temperature                  CDC or their state, local, territorial, and/or tribal public health
    Check Protocols for Incarcerated/                 department if they need assistance in applying these principles
    Detained Persons, Staff, and Visitors             or addressing topics that are not specifically covered in this
                                                      guidance.




                                                                    cdc.gov/coronavirus
                                                                      VALENTINE - CDC GUIDANCE 001
CS 316182-A   03/27/2020
           Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 3 of 27
Why is this guidance being issued?
Correctional and detention facilities can include custody, housing, education, recreation, healthcare, food
service, and workplace components in a single physical setting. The integration of these components presents
unique challenges for control of COVID-19 transmission among incarcerated/detained persons, staff, and
visitors. Consistent application of specific preparation, prevention, and management measures can help
reduce the risk of transmission and severe disease from COVID-19.
• Incarcerated/detained persons live, work, eat, study, and recreate within congregate environments,
  heightening the potential for COVID-19 to spread once introduced.
• In most cases, incarcerated/detained persons are not permitted to leave the facility.
• There are many opportunities for COVID-19 to be introduced into a correctional or detention facility,
  including daily staff ingress and egress; transfer of incarcerated/detained persons between facilities and
  systems, to court appearances, and to outside medical visits; and visits from family, legal representatives,
  and other community members. Some settings, particularly jails and detention centers, have high turnover,
  admitting new entrants daily who may have been exposed to COVID-19 in the surrounding community or
  other regions.
• Persons incarcerated/detained in a particular facility often come from a variety of locations, increasing the
  potential to introduce COVID-19 from different geographic areas.
• Options for medical isolation of COVID-19 cases are limited and vary depending on the type and size of
  facility, as well as the current level of available capacity, which is partly based on medical isolation needs for
  other conditions.
• Adequate levels of custody and healthcare staffing must be maintained to ensure safe operation of the
  facility, and options to practice social distancing through work alternatives such as working from home or
  reduced/alternate schedules are limited for many staff roles.
• Correctional and detention facilities can be complex, multi-employer settings that include government
  and private employers. Each is organizationally distinct and responsible for its own operational, personnel,
  and occupational health protocols and may be prohibited from issuing guidance or providing services to
  other employers or their staff within the same setting. Similarly, correctional and detention facilities may
  house individuals from multiple law enforcement agencies or jurisdictions subject to different policies and
  procedures.
• Incarcerated/detained persons and staff may have medical conditions that increase their risk of severe
  disease from COVID-19.
• Because limited outside information is available to many incarcerated/detained persons, unease and
  misinformation regarding the potential for COVID-19 spread may be high, potentially creating security and
  morale challenges.
• The ability of incarcerated/detained persons to exercise disease prevention measures (e.g., frequent
  handwashing) may be limited and is determined by the supplies provided in the facility and by security
  considerations. Many facilities restrict access to soap and paper towels and prohibit alcohol-based hand
  sanitizer and many disinfectants.
• Incarcerated persons may hesitate to report symptoms of COVID-19 or seek medical care due to co-pay
  requirements and fear of isolation.
CDC has issued separate COVID-19 guidance addressing healthcare infection control and clinical care of
COVID-19 cases as well as close contacts of cases in community-based settings. Where relevant, commu-
nity-focused guidance documents are referenced in this document and should be monitored regularly for
updates, but they may require adaptation for correctional and detention settings.

                                                          2
                                                                   VALENTINE - CDC GUIDANCE 002
          Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 4 of 27
This guidance document provides additional recommended best practices specifically for correctional and
detention facilities. At this time, different facility types (e.g., prison vs. jail) and sizes are not differ-
entiated. Administrators and agencies should adapt these guiding principles to the specific needs
of their facility.

What topics does this guidance include?
The guidance below includes detailed recommendations on the following topics related to COVID-19 in correc-
tional and detention settings:
√ Operational and communications preparations for COVID-19
√ Enhanced cleaning/disinfecting and hygiene practices
√ Social distancing strategies to increase space between individuals in the facility
√ How to limit transmission from visitors
√ Infection control, including recommended personal protective equipment (PPE) and potential alternatives
  during PPE shortages
√ Verbal screening and temperature check protocols for incoming incarcerated/detained individuals, staff,
  and visitors
√ Medical isolation of confirmed and suspected cases and quarantine of contacts, including considerations
  for cohorting when individual spaces are limited
√ Healthcare evaluation for suspected cases, including testing for COVID-19
√ Clinical care for confirmed and suspected cases
√ Considerations for persons at higher risk of severe disease from COVID-19

Definitions of Commonly Used Terms
Close contact of a COVID-19 case—In the context of COVID-19, an individual is considered a close contact
if they a) have been within approximately 6 feet of a COVID-19 case for a prolonged period of time or b)
have had direct contact with infectious secretions from a COVID-19 case (e.g., have been coughed on). Close
contact can occur while caring for, living with, visiting, or sharing a common space with a COVID-19 case.
Data to inform the definition of close contact are limited. Considerations when assessing close contact include
the duration of exposure (e.g., longer exposure time likely increases exposure risk) and the clinical symptoms
of the person with COVID-19 (e.g., coughing likely increases exposure risk, as does exposure to a severely ill
patient).
Cohorting—Cohorting refers to the practice of isolating multiple laboratory-confirmed COVID-19 cases
together as a group, or quarantining close contacts of a particular case together as a group. Ideally, cases
should be isolated individually, and close contacts should be quarantined individually. However, some
correctional facilities and detention centers do not have enough individual cells to do so and must consider
cohorting as an alternative. See Quarantine and Medical Isolation sections below for specific details about
ways to implement cohorting to minimize the risk of disease spread and adverse health outcomes.
Community transmission of COVID-19—Community transmission of COVID-19 occurs when individuals
acquire the disease through contact with someone in their local community, rather than through travel to an
affected location. Once community transmission is identified in a particular area, correctional facilities and
detention centers are more likely to start seeing cases inside their walls. Facilities should consult with local
public health departments if assistance is needed in determining how to define “local community” in the
context of COVID-19 spread. However, because all states have reported cases, all facilities should be vigilant
for introduction into their populations.

                                                        3
                                                                VALENTINE - CDC GUIDANCE 003
           Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 5 of 27
Confirmed vs. Suspected COVID-19 case—A confirmed case has received a positive result from a COVID-19
laboratory test, with or without symptoms. A suspected case shows symptoms of COVID-19 but either has not
been tested or is awaiting test results. If test results are positive, a suspected case becomes a confirmed case.
Incarcerated/detained persons—For the purpose of this document, “incarcerated/detained persons”
refers to persons held in a prison, jail, detention center, or other custodial setting where these guidelines are
generally applicable. The term includes those who have been sentenced (i.e., in prisons) as well as those held
for pre-trial (i.e., jails) or civil purposes (i.e, detention centers). Although this guidance does not specifically
reference individuals in every type of custodial setting (e.g., juvenile facilities, community confinement facil-
ities), facility administrators can adapt this guidance to apply to their specific circumstances as needed.
Medical Isolation—Medical isolation refers to confining a confirmed or suspected COVID-19 case (ideally
to a single cell with solid walls and a solid door that closes), to prevent contact with others and to reduce the
risk of transmission. Medical isolation ends when the individual meets pre-established clinical and/or testing
criteria for release from isolation, in consultation with clinical providers and public health officials (detailed
in guidance below). In this context, isolation does NOT refer to punitive isolation for behavioral infractions
within the custodial setting. Staff are encouraged to use the term “medical isolation” to avoid confusion.
Quarantine—Quarantine refers to the practice of confining individuals who have had close contact with
a COVID-19 case to determine whether they develop symptoms of the disease. Quarantine for COVID-19
should last for a period of 14 days. Ideally, each quarantined individual would be quarantined in a single cell
with solid walls and a solid door that closes. If symptoms develop during the 14-day period, the individual
should be placed under medical isolation and evaluated for COVID-19. If symptoms do not develop,
movement restrictions can be lifted, and the individual can return to their previous residency status within
the facility.
Social Distancing—Social distancing is the practice of increasing the space between individuals and
decreasing the frequency of contact to reduce the risk of spreading a disease (ideally to maintain at least 6 feet
between all individuals, even those who are asymptomatic). Social distancing strategies can be applied on an
individual level (e.g., avoiding physical contact), a group level (e.g., canceling group activities where individuals
will be in close contact), and an operational level (e.g., rearranging chairs in the dining hall to increase
distance between them). Although social distancing is challenging to practice in correctional and detention
environments, it is a cornerstone of reducing transmission of respiratory diseases such as COVID-19.
Additional information about social distancing, including information on its use to reduce the spread of other
viral illnesses, is available in this CDC publication.
Staff—In this document, “staff” refers to all public sector employees as well as those working for a private
contractor within a correctional facility (e.g., private healthcare or food service). Except where noted, “staff”
does not distinguish between healthcare, custody, and other types of staff including private facility operators.
Symptoms—Symptoms of COVID-19 include fever, cough, and shortness of breath. Like other respiratory
infections, COVID-19 can vary in severity from mild to severe. When severe, pneumonia, respiratory failure,
and death are possible. COVID-19 is a novel disease, therefore the full range of signs and symptoms, the
clinical course of the disease, and the individuals and populations most at risk for disease and complications
are not yet fully understood. Monitor the CDC website for updates on these topics.

Facilities with Limited Onsite Healthcare Services
Although many large facilities such as prisons and some jails usually employ onsite healthcare staff and have
the capacity to evaluate incarcerated/detained persons for potential illness within a dedicated healthcare
space, many smaller facilities do not. Some of these facilities have access to on-call healthcare staff or
providers who visit the facility every few days. Others have neither onsite healthcare capacity nor onsite
medical isolation/quarantine space and must transfer ill patients to other correctional or detention facilities
or local hospitals for evaluation and care.

                                                          4
                                                                   VALENTINE - CDC GUIDANCE 004
           Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 6 of 27
The majority of the guidance below is designed to be applied to any correctional or detention facility, either
as written or with modifications based on a facility’s individual structure and resources. However, topics
related to healthcare evaluation and clinical care of confirmed and suspected COVID-19 cases and their close
contacts may not apply directly to facilities with limited or no onsite healthcare services. It will be especially
important for these types of facilities to coordinate closely with their state, local, tribal, and/or territorial
health department when they encounter confirmed or suspected cases among incarcerated/detained persons
or staff, in order to ensure effective medical isolation and quarantine, necessary medical evaluation and care,
and medical transfer if needed. The guidance makes note of strategies tailored to facilities without onsite
healthcare where possible.
Note that all staff in any sized facility, regardless of the presence of onsite healthcare services, should observe
guidance on recommended PPE in order to ensure their own safety when interacting with confirmed and
suspected COVID-19 cases. Facilities should make contingency plans for the likely event of PPE shortages
during the COVID-19 pandemic.

COVID-19 Guidance for Correctional Facilities
Guidance for correctional and detention facilities is organized into 3 sections: Operational Preparedness,
Prevention, and Management of COVID-19. Recommendations across these sections can be applied simulta-
neously based on the progress of the outbreak in a particular facility and the surrounding community.
• Operational Preparedness. This guidance is intended to help facilities prepare for potential COVID-19
  transmission in the facility. Strategies focus on operational and communications planning and personnel
  practices.
• Prevention. This guidance is intended to help facilities prevent spread of COVID-19 from outside the
  facility to inside. Strategies focus on reinforcing hygiene practices, intensifying cleaning and disinfection
  of the facility, screening (new intakes, visitors, and staff), continued communication with incarcerated/
  detained persons and staff, and social distancing measures (increasing distance between individuals).
• Management. This guidance is intended to help facilities clinically manage confirmed and suspected
  COVID-19 cases inside the facility and prevent further transmission. Strategies include medical isolation
  and care of incarcerated/detained persons with symptoms (including considerations for cohorting),
  quarantine of cases’ close contacts, restricting movement in and out of the facility, infection control
  practices for individuals interacting with cases and quarantined contacts or contaminated items, intensified
  social distancing, and cleaning and disinfecting areas visited by cases.

Operational Preparedness
Administrators can plan and prepare for COVID-19 by ensuring that all persons in the facility know the
symptoms of COVID-19 and how to respond if they develop symptoms. Other essential actions include
developing contingency plans for reduced workforces due to absences, coordinating with public health and
correctional partners, and communicating clearly with staff and incarcerated/detained persons about these
preparations and how they may temporarily alter daily life.

Communication & Coordination
√ Develop information-sharing systems with partners.
      ο Identify points of contact in relevant state, local, tribal, and/or territorial public health departments
        before cases develop. Actively engage with the health department to understand in advance which
        entity has jurisdiction to implement public health control measures for COVID-19 in a particular
        correctional or detention facility.
      ο Create and test communications plans to disseminate critical information to incarcerated/detained
        persons, staff, contractors, vendors, and visitors as the pandemic progresses.

                                                         5
                                                                  VALENTINE - CDC GUIDANCE 005
         Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 7 of 27
     ο Communicate with other correctional facilities in the same geographic area to share information
       including disease surveillance and absenteeism patterns among staff.
     ο Where possible, put plans in place with other jurisdictions to prevent confirmed and suspected
       COVID-19 cases and their close contacts from being transferred between jurisdictions and facilities
       unless necessary for medical evaluation, medical isolation/quarantine, clinical care, extenuating
       security concerns, or to prevent overcrowding.
     ο Stay informed about updates to CDC guidance via the CDC COVID-19 website as more information
       becomes known.
√ Review existing pandemic flu, all-hazards, and disaster plans, and revise for COVID-19.
     ο Ensure that physical locations (dedicated housing areas and bathrooms) have been identified
       to isolate confirmed COVID-19 cases and individuals displaying COVID-19 symptoms, and to
       quarantine known close contacts of cases. (Medical isolation and quarantine locations should be
       separate). The plan should include contingencies for multiple locations if numerous cases and/
       or contacts are identified and require medical isolation or quarantine simultaneously. See Medical
       Isolation and Quarantine sections below for details regarding individual medical isolation and
       quarantine locations (preferred) vs. cohorting.
     ο Facilities without onsite healthcare capacity should make a plan for how they will ensure that
       suspected COVID-19 cases will be isolated, evaluated, tested (if indicated), and provided necessary
       medical care.
     ο Make a list of possible social distancing strategies that could be implemented as needed at different
       stages of transmission intensity.
     ο Designate officials who will be authorized to make decisions about escalating or de-escalating
       response efforts as the epidemiologic context changes.
√ Coordinate with local law enforcement and court officials.
     ο Identify lawful alternatives to in-person court appearances, such as virtual court, as a social
       distancing measure to reduce the risk of COVID-19 transmission.
     ο Explore strategies to prevent over-crowding of correctional and detention facilities during a
       community outbreak.
√ Post signage throughout the facility communicating the following:
     ο For all: symptoms of COVID-19 and hand hygiene instructions
     ο For incarcerated/detained persons: report symptoms to staff
     ο For staff: stay at home when sick; if symptoms develop while on duty, leave the facility as soon
       as possible and follow CDC-recommended steps for persons who are ill with COVID-19 symptoms
       including self-isolating at home, contacting their healthcare provider as soon as possible to
       determine whether they need to be evaluated and tested, and contacting their supervisor.
     ο Ensure that signage is understandable for non-English speaking persons and those with low literacy,
       and make necessary accommodations for those with cognitive or intellectual disabilities and those
       who are deaf, blind, or low-vision.

Personnel Practices
√ Review the sick leave policies of each employer that operates in the facility.
     ο Review policies to ensure that they actively encourage staff to stay home when sick.
     ο If these policies do not encourage staff to stay home when sick, discuss with the contract company.
     ο Determine which officials will have the authority to send symptomatic staff home.


                                                      6
                                                               VALENTINE - CDC GUIDANCE 006
          Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 8 of 27
√ Identify staff whose duties would allow them to work from home. Where possible, allowing
  staff to work from home can be an effective social distancing strategy to reduce the risk of
  COVID-19 transmission.
      ο Discuss work from home options with these staff and determine whether they have the supplies and
        technological equipment required to do so.
      ο Put systems in place to implement work from home programs (e.g., time tracking, etc.).
√ Plan for staff absences. Staff should stay home when they are sick, or they may need to stay home to
  care for a sick household member or care for children in the event of school and childcare dismissals.
      ο Allow staff to work from home when possible, within the scope of their duties.
      ο Identify critical job functions and plan for alternative coverage by cross-training staff where possible.
      ο Determine minimum levels of staff in all categories required for the facility to function safely. If
        possible, develop a plan to secure additional staff if absenteeism due to COVID-19 threatens to bring
        staffing to minimum levels.
      ο Consider increasing keep on person (KOP) medication orders to cover 30 days in case of healthcare
        staff shortages.
√ Consider offering revised duties to staff who are at higher risk of severe illness with COVID-19.
  Persons at higher risk may include older adults and persons of any age with serious underlying medical
  conditions including lung disease, heart disease, and diabetes. See CDC’s website for a complete list, and
  check regularly for updates as more data become available to inform this issue.
      ο Facility administrators should consult with their occupational health providers to determine whether
        it would be allowable to reassign duties for specific staff members to reduce their likelihood of
        exposure to COVID-19.
√ Offer the seasonal influenza vaccine to all incarcerated/detained persons (existing population
  and new intakes) and staff throughout the influenza season. Symptoms of COVID-19 are similar to
  those of influenza. Preventing influenza cases in a facility can speed the detection of COVID-19 cases and
  reduce pressure on healthcare resources.
√ Reference the Occupational Safety and Health Administration website for recommendations
  regarding worker health.
√ Review CDC’s guidance for businesses and employers to identify any additional strategies the facility can
  use within its role as an employer.

Operations & Supplies
√ Ensure that sufficient stocks of hygiene supplies, cleaning supplies, PPE, and medical supplies
  (consistent with the healthcare capabilities of the facility) are on hand and available, and have
  a plan in place to restock as needed if COVID-19 transmission occurs within the facility.
      ο Standard medical supplies for daily clinic needs
      ο Tissues
      ο Liquid soap when possible. If bar soap must be used, ensure that it does not irritate the skin and
        thereby discourage frequent hand washing.
      ο Hand drying supplies
      ο Alcohol-based hand sanitizer containing at least 60% alcohol (where permissible based on security
        restrictions)
      ο Cleaning supplies, including EPA-registered disinfectants effective against the virus that causes
        COVID-19

                                                       7
                                                                VALENTINE - CDC GUIDANCE 007
           Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 9 of 27
      ο Recommended PPE (facemasks, N95 respirators, eye protection, disposable medical gloves, and
        disposable gowns/one-piece coveralls). See PPE section and Table 1 for more detailed information,
        including recommendations for extending the life of all PPE categories in the event of shortages, and
        when face masks are acceptable alternatives to N95s.
      ο Sterile viral transport media and sterile swabs to collect nasopharyngeal specimens if COVID-19
        testing is indicated
√ Make contingency plans for the probable event of PPE shortages during the COVID-19
  pandemic, particularly for non-healthcare workers.
      ο See CDC guidance optimizing PPE supplies.
√ Consider relaxing restrictions on allowing alcohol-based hand sanitizer in the secure setting
  where security concerns allow. If soap and water are not available, CDC recommends cleaning hands
  with an alcohol-based hand sanitizer that contains at least 60% alcohol. Consider allowing staff to carry
  individual-sized bottles for their personal hand hygiene while on duty.
√ Provide a no-cost supply of soap to incarcerated/detained persons, sufficient to allow frequent
  hand washing. (See Hygiene section below for additional detail regarding recommended frequency and
  protocol for hand washing.)
      ο Provide liquid soap where possible. If bar soap must be used, ensure that it does not irritate the skin
        and thereby discourage frequent hand washing.
√ If not already in place, employers operating within the facility should establish a respiratory
  protection program as appropriate, to ensure that staff and incarcerated/detained persons
  are fit tested for any respiratory protection they will need within the scope of their
  responsibilities.
√ Ensure that staff and incarcerated/detained persons are trained to correctly don, doff, and
  dispose of PPE that they will need to use within the scope of their responsibilities. See Table 1
  for recommended PPE for incarcerated/detained persons and staff with varying levels of contact with
  COVID-19 cases or their close contacts.

Prevention
Cases of COVID-19 have been documented in all 50 US states. Correctional and detention facilities can
prevent introduction of COVID-19 from the community and reduce transmission if it is already inside by
reinforcing good hygiene practices among incarcerated/detained persons, staff, and visitors (including
increasing access to soap and paper towels), intensifying cleaning/disinfection practices, and implementing
social distancing strategies.
Because many individuals infected with COVID-19 do not display symptoms, the virus could be present
in facilities before cases are identified. Both good hygiene practices and social distancing are critical in
preventing further transmission.

Operations
√ Stay in communication with partners about your facility’s current situation.
      ο State, local, territorial, and/or tribal health departments
      ο Other correctional facilities
√ Communicate with the public about any changes to facility operations, including visitation
  programs.




                                                         8
                                                                 VALENTINE - CDC GUIDANCE 008
         Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 10 of 27
√ Restrict transfers of incarcerated/detained persons to and from other jurisdictions and
  facilities unless necessary for medical evaluation, medical isolation/quarantine, clinical care,
  extenuating security concerns, or to prevent overcrowding.
     ο Strongly consider postponing non-urgent outside medical visits.
     ο If a transfer is absolutely necessary, perform verbal screening and a temperature check as outlined in
       the Screening section below, before the individual leaves the facility. If an individual does not clear
       the screening process, delay the transfer and follow the protocol for a suspected COVID-19 case—
       including putting a face mask on the individual, immediately placing them under medical isolation,
       and evaluating them for possible COVID-19 testing. If the transfer must still occur, ensure that
       the receiving facility has capacity to properly isolate the individual upon arrival. Ensure that staff
       transporting the individual wear recommended PPE (see Table 1) and that the transport vehicle is
       cleaned thoroughly after transport.
√ Implement lawful alternatives to in-person court appearances where permissible.
√ Where relevant, consider suspending co-pays for incarcerated/detained persons seeking
  medical evaluation for respiratory symptoms.
√ Limit the number of operational entrances and exits to the facility.

Cleaning and Disinfecting Practices
√ Even if COVID-19 cases have not yet been identified inside the facility or in the surrounding
  community, begin implementing intensified cleaning and disinfecting procedures according to
  the recommendations below. These measures may prevent spread of COVID-19 if introduced.
√ Adhere to CDC recommendations for cleaning and disinfection during the COVID-19 response. Monitor
  these recommendations for updates.
     ο Several times per day, clean and disinfect surfaces and objects that are frequently touched, especially
       in common areas. Such surfaces may include objects/surfaces not ordinarily cleaned daily (e.g.,
       doorknobs, light switches, sink handles, countertops, toilets, toilet handles, recreation equipment,
       kiosks, and telephones).
     ο Staff should clean shared equipment several times per day and on a conclusion of use basis (e.g.,
       radios, service weapons, keys, handcuffs).
     ο Use household cleaners and EPA-registered disinfectants effective against the virus that causes
       COVID-19 as appropriate for the surface, following label instructions. This may require lifting
       restrictions on undiluted disinfectants.
     ο Labels contain instructions for safe and effective use of the cleaning product, including precautions
       that should be taken when applying the product, such as wearing gloves and making sure there is
       good ventilation during use.
√ Consider increasing the number of staff and/or incarcerated/detained persons trained and
  responsible for cleaning common areas to ensure continual cleaning of these areas throughout
  the day.
√ Ensure adequate supplies to support intensified cleaning and disinfection practices, and have a
  plan in place to restock rapidly if needed.




                                                      9
                                                              VALENTINE - CDC GUIDANCE 009
          Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 11 of 27
Hygiene
√ Reinforce healthy hygiene practices, and provide and continually restock hygiene supplies
  throughout the facility, including in bathrooms, food preparation and dining areas, intake
  areas, visitor entries and exits, visitation rooms and waiting rooms, common areas, medical,
  and staff-restricted areas (e.g., break rooms).
√ Encourage all persons in the facility to take the following actions to protect themselves and
  others from COVID-19. Post signage throughout the facility, and communicate this information
  verbally on a regular basis. Sample signage and other communications materials are available on
  the CDC website. Ensure that materials can be understood by non-English speakers and those with low
  literacy, and make necessary accommodations for those with cognitive or intellectual disabilities and those
  who are deaf, blind, or low-vision.
      ο Practice good cough etiquette: Cover your mouth and nose with your elbow (or ideally with a
        tissue) rather than with your hand when you cough or sneeze, and throw all tissues in the trash
        immediately after use.
      ο Practice good hand hygiene: Regularly wash your hands with soap and water for at least 20
        seconds, especially after coughing, sneezing, or blowing your nose; after using the bathroom; before
        eating or preparing food; before taking medication; and after touching garbage.
      ο Avoid touching your eyes, nose, or mouth without cleaning your hands first.
      ο Avoid sharing eating utensils, dishes, and cups.
      ο Avoid non-essential physical contact.
√ Provide incarcerated/detained persons and staff no-cost access to:
      ο Soap—Provide liquid soap where possible. If bar soap must be used, ensure that it does not irritate
        the skin, as this would discourage frequent hand washing.
      ο Running water, and hand drying machines or disposable paper towels for hand washing
      ο Tissues and no-touch trash receptacles for disposal
√ Provide alcohol-based hand sanitizer with at least 60% alcohol where permissible based on
  security restrictions. Consider allowing staff to carry individual-sized bottles to maintain hand hygiene.
√ Communicate that sharing drugs and drug preparation equipment can spread COVID-19 due to
  potential contamination of shared items and close contact between individuals.

Prevention Practices for Incarcerated/Detained Persons
√ Perform pre-intake screening and temperature checks for all new entrants. Screening
  should take place in the sallyport, before beginning the intake process, in order to identify and
  immediately place individuals with symptoms under medical isolation. See Screening section below for
  the wording of screening questions and a recommended procedure to safely perform a temperature check.
  Staff performing temperature checks should wear recommended PPE (see PPE section below).
      ο If an individual has symptoms of COVID-19 (fever, cough, shortness of breath):
           Require the individual to wear a face mask.
           Ensure that staff who have direct contact with the symptomatic individual wear recommended PPE.
           Place the individual under medical isolation (ideally in a room near the screening location,
            rather than transporting the ill individual through the facility), and refer to healthcare staff for
            further evaluation. (See Infection Control and Clinical Care sections below.)
           Facilities without onsite healthcare staff should contact their state, local, tribal, and/or territorial
            health department to coordinate effective medical isolation and necessary medical care.

                                                        10
                                                                 VALENTINE - CDC GUIDANCE 010
          Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 12 of 27
      ο If an individual is a close contact of a known COVID-19 case (but has no COVID-19
        symptoms):
            Quarantine the individual and monitor for symptoms two times per day for 14 days. (See
             Quarantine section below.)
            Facilities without onsite healthcare staff should contact their state, local, tribal, and/or
             territorial health department to coordinate effective quarantine and necessary medical care.
√ Implement social distancing strategies to increase the physical space between incarcerated/
  detained persons (ideally 6 feet between all individuals, regardless of the presence of
  symptoms). Strategies will need to be tailored to the individual space in the facility and the needs of the
  population and staff. Not all strategies will be feasible in all facilities. Example strategies with varying
  levels of intensity include:
      ο Common areas:
            Enforce increased space between individuals in holding cells, as well as in lines and waiting areas
             such as intake (e.g., remove every other chair in a waiting area)
      ο Recreation:
            Choose recreation spaces where individuals can spread out
            Stagger time in recreation spaces
            Restrict recreation space usage to a single housing unit per space (where feasible)
      ο Meals:
            Stagger meals
            Rearrange seating in the dining hall so that there is more space between individuals (e.g.,
             remove every other chair and use only one side of the table)
            Provide meals inside housing units or cells
      ο Group activities:
            Limit the size of group activities
            Increase space between individuals during group activities
            Suspend group programs where participants are likely to be in closer contact than they are in
             their housing environment
            Consider alternatives to existing group activities, in outdoor areas or other areas where
             individuals can spread out
      ο Housing:
            If space allows, reassign bunks to provide more space between individuals, ideally 6 feet or more
             in all directions. (Ensure that bunks are cleaned thoroughly if assigned to a new occupant.)
            Arrange bunks so that individuals sleep head to foot to increase the distance between them
            Rearrange scheduled movements to minimize mixing of individuals from different housing areas
      ο Medical:
            If possible, designate a room near each housing unit to evaluate individuals with COVID-19
             symptoms, rather than having them walk through the facility to be evaluated in the medical
             unit. If this is not feasible, consider staggering sick call.
            Designate a room near the intake area to evaluate new entrants who are flagged by the intake
             screening process for COVID-19 symptoms or case contact, before they move to other parts of
             the facility.


                                                       11
                                                                VALENTINE - CDC GUIDANCE 011
          Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 13 of 27
√ Communicate clearly and frequently with incarcerated/detained persons about changes to their
  daily routine and how they can contribute to risk reduction.
√ Note that if group activities are discontinued, it will be important to identify alternative forms
  of activity to support the mental health of incarcerated/detained persons.
√ Consider suspending work release programs and other programs that involve movement of
  incarcerated/detained individuals in and out of the facility.
√ Provide up-to-date information about COVID-19 to incarcerated/detained persons on a regular
  basis, including:
      ο Symptoms of COVID-19 and its health risks
      ο Reminders to report COVID-19 symptoms to staff at the first sign of illness
√ Consider having healthcare staff perform rounds on a regular basis to answer questions about
  COVID-19.

Prevention Practices for Staff
√ Remind staff to stay at home if they are sick. Ensure that staff are aware that they will not be able to
  enter the facility if they have symptoms of COVID-19, and that they will be expected to leave the facility as
  soon as possible if they develop symptoms while on duty.
√ Perform verbal screening (for COVID-19 symptoms and close contact with cases) and
  temperature checks for all staff daily on entry. See Screening section below for wording of screening
  questions and a recommended procedure to safely perform temperature checks.
      ο In very small facilities with only a few staff, consider self-monitoring or virtual monitoring (e.g.,
        reporting to a central authority via phone).
      ο Send staff home who do not clear the screening process, and advise them to follow CDC-
        recommended steps for persons who are ill with COVID-19 symptoms.
√ Provide staff with up-to-date information about COVID-19 and about facility policies on a
  regular basis, including:
      ο Symptoms of COVID-19 and its health risks
      ο Employers’ sick leave policy
      ο If staff develop a fever, cough, or shortness of breath while at work: immediately put on a
        face mask, inform supervisor, leave the facility, and follow CDC-recommended steps for persons who
        are ill with COVID-19 symptoms.
      ο If staff test positive for COVID-19: inform workplace and personal contacts immediately, and
        do not return to work until a decision to discontinue home medical isolation precautions is made.
        Monitor CDC guidance on discontinuing home isolation regularly as circumstances evolve rapidly.
      ο If a staff member is identified as a close contact of a COVID-19 case (either within
        the facility or in the community): self-quarantine at home for 14 days and return to work if
        symptoms do not develop. If symptoms do develop, follow CDC-recommended steps for persons who
        are ill with COVID-19 symptoms.
√ If a staff member has a confirmed COVID-19 infection, the relevant employers should inform
  other staff about their possible exposure to COVID-19 in the workplace, but should maintain
  confidentiality as required by the Americans with Disabilities Act.
      ο Employees who are close contacts of the case should then self-monitor for symptoms (i.e., fever,
        cough, or shortness of breath).


                                                       12
                                                                 VALENTINE - CDC GUIDANCE 012
         Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 14 of 27
√ When feasible and consistent with security priorities, encourage staff to maintain a distance of
  6 feet or more from an individual with respiratory symptoms while interviewing, escorting, or
  interacting in other ways.
√ Ask staff to keep interactions with individuals with respiratory symptoms as brief as possible.

Prevention Practices for Visitors
√ If possible, communicate with potential visitors to discourage contact visits in the interest of
  their own health and the health of their family members and friends inside the facility.
√ Perform verbal screening (for COVID-19 symptoms and close contact with cases) and
  temperature checks for all visitors and volunteers on entry. See Screening section below for
  wording of screening questions and a recommended procedure to safely perform temperature checks.
      ο Staff performing temperature checks should wear recommended PPE.
      ο Exclude visitors and volunteers who do not clear the screening process or who decline screening.
√ Provide alcohol-based hand sanitizer with at least 60% alcohol in visitor entrances, exits, and
  waiting areas.
√ Provide visitors and volunteers with information to prepare them for screening.
      ο Instruct visitors to postpone their visit if they have symptoms of respiratory illness.
      ο If possible, inform potential visitors and volunteers before they travel to the facility that they should
        expect to be screened for COVID-19 (including a temperature check), and will be unable to enter the
        facility if they do not clear the screening process or if they decline screening.
      ο Display signage outside visiting areas explaining the COVID-19 screening and temperature check
        process. Ensure that materials are understandable for non-English speakers and those with low
        literacy.
√ Promote non-contact visits:
      ο Encourage incarcerated/detained persons to limit contact visits in the interest of their own health
        and the health of their visitors.
      ο Consider reducing or temporarily eliminating the cost of phone calls for incarcerated/detained
        persons.
      ο Consider increasing incarcerated/detained persons’ telephone privileges to promote mental health
        and reduce exposure from direct contact with community visitors.
√ Consider suspending or modifying visitation programs, if legally permissible. For example,
  provide access to virtual visitation options where available.
      ο If moving to virtual visitation, clean electronic surfaces regularly. (See Cleaning guidance below for
        instructions on cleaning electronic surfaces.)
      ο Inform potential visitors of changes to, or suspension of, visitation programs.
      ο Clearly communicate any visitation program changes to incarcerated/detained persons, along with
        the reasons for them (including protecting their health and their family and community members’
        health).
      ο If suspending contact visits, provide alternate means (e.g., phone or video visitation) for
        incarcerated/detained individuals to engage with legal representatives, clergy, and other individuals
        with whom they have legal right to consult.
   NOTE: Suspending visitation would be done in the interest of incarcerated/detained persons’ physical
   health and the health of the general public. However, visitation is important to maintain mental health.

                                                       13
                                                                VALENTINE - CDC GUIDANCE 013
          Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 15 of 27
   If visitation is suspended, facilities should explore alternative ways for incarcerated/detained persons to
   communicate with their families, friends, and other visitors in a way that is not financially burdensome
   for them. See above suggestions for promoting non-contact visits.
√ Restrict non-essential vendors, volunteers, and tours from entering the facility.

Management
If there has been a suspected COVID-19 case inside the facility (among incarcerated/detained persons, staff,
or visitors who have recently been inside), begin implementing Management strategies while test results
are pending. Essential Management strategies include placing cases and individuals with symptoms under
medical isolation, quarantining their close contacts, and facilitating necessary medical care, while observing
relevant infection control and environmental disinfection protocols and wearing recommended PPE.

Operations
√ Implement alternate work arrangements deemed feasible in the Operational Preparedness section.
√ Suspend all transfers of incarcerated/detained persons to and from other jurisdictions and
  facilities (including work release where relevant), unless necessary for medical evaluation,
  medical isolation/quarantine, care, extenuating security concerns, or to prevent overcrowding.
      ο If a transfer is absolutely necessary, perform verbal screening and a temperature check as outlined in
        the Screening section below, before the individual leaves the facility. If an individual does not clear
        the screening process, delay the transfer and follow the protocol for a suspected COVID-19 case—
        including putting a face mask on the individual, immediately placing them under medical isolation,
        and evaluating them for possible COVID-19 testing. If the transfer must still occur, ensure that the
        receiving facility has capacity to appropriately isolate the individual upon arrival. Ensure that staff
        transporting the individual wear recommended PPE (see Table 1) and that the transport vehicle is
        cleaned thoroughly after transport.
√ If possible, consider quarantining all new intakes for 14 days before they enter the facility’s
  general population (SEPARATELY from other individuals who are quarantined due to contact
  with a COVID-19 case). Subsequently in this document, this practice is referred to as routine intake
  quarantine.
√ When possible, arrange lawful alternatives to in-person court appearances.
√ Incorporate screening for COVID-19 symptoms and a temperature check into release planning.
      ο Screen all releasing individuals for COVID-19 symptoms and perform a temperature check. (See
        Screening section below.)
            If an individual does not clear the screening process, follow the protocol for a suspected
             COVID-19 case—including putting a face mask on the individual, immediately placing them
             under medical isolation, and evaluating them for possible COVID-19 testing.
            If the individual is released before the recommended medical isolation period is complete,
             discuss release of the individual with state, local, tribal, and/or territorial health departments
             to ensure safe medical transport and continued shelter and medical care, as part of release
             planning. Make direct linkages to community resources to ensure proper medical isolation and
             access to medical care.
            Before releasing an incarcerated/detained individual with COVID-19 symptoms to a community-
             based facility, such as a homeless shelter, contact the facility’s staff to ensure adequate time for
             them to prepare to continue medical isolation, or contact local public health to explore alternate
             housing options.



                                                       14
                                                                VALENTINE - CDC GUIDANCE 014
          Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 16 of 27
√ Coordinate with state, local, tribal, and/or territorial health departments.
     ο When a COVID-19 case is suspected, work with public health to determine action. See Medical
       Isolation section below.
     ο When a COVID-19 case is suspected or confirmed, work with public health to identify close contacts
       who should be placed under quarantine. See Quarantine section below.
     ο Facilities with limited onsite medical isolation, quarantine, and/or healthcare services should
       coordinate closely with state, local, tribal, and/or territorial health departments when they
       encounter a confirmed or suspected case, in order to ensure effective medical isolation or quarantine,
       necessary medical evaluation and care, and medical transfer if needed. See Facilities with Limited
       Onsite Healthcare Services section.

Hygiene
√ Continue to ensure that hand hygiene supplies are well-stocked in all areas of the facility.
  (See above.)
√ Continue to emphasize practicing good hand hygiene and cough etiquette. (See above.)

Cleaning and Disinfecting Practices
√ Continue adhering to recommended cleaning and disinfection procedures for the facility at
  large. (See above.)
√ Reference specific cleaning and disinfection procedures for areas where a COVID-19 case has
  spent time (below).

Medical Isolation of Confirmed or Suspected COVID-19 Cases
NOTE: Some recommendations below apply primarily to facilities with onsite healthcare capacity.
Facilities with Limited Onsite Healthcare Services, or without sufficient space to implement
effective medical isolation, should coordinate with local public health officials to ensure that
COVID-19 cases will be appropriately isolated, evaluated, tested (if indicated), and given care.
√ As soon as an individual develops symptoms of COVID-19, they should wear a face mask (if it
  does not restrict breathing) and should be immediately placed under medical isolation in a
  separate environment from other individuals.
√ Keep the individual’s movement outside the medical isolation space to an absolute minimum.
     ο Provide medical care to cases inside the medical isolation space. See Infection Control and Clinical
       Care sections for additional details.
     ο Serve meals to cases inside the medical isolation space.
     ο Exclude the individual from all group activities.
     ο Assign the isolated individual a dedicated bathroom when possible.
√ Ensure that the individual is wearing a face mask at all times when outside of the medical
  isolation space, and whenever another individual enters. Provide clean masks as needed. Masks
  should be changed at least daily, and when visibly soiled or wet.
√ Facilities should make every possible effort to place suspected and confirmed COVID-19 cases
  under medical isolation individually. Each isolated individual should be assigned their own
  housing space and bathroom where possible. Cohorting should only be practiced if there are no other
  available options.




                                                     15
                                                              VALENTINE - CDC GUIDANCE 015
          Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 17 of 27
      ο If cohorting is necessary:
            Only individuals who are laboratory confirmed COVID-19 cases should be placed under
             medical isolation as a cohort. Do not cohort confirmed cases with suspected cases or
             case contacts.
            Unless no other options exist, do not house COVID-19 cases with individuals who have an
             undiagnosed respiratory infection.
            Ensure that cohorted cases wear face masks at all times.
√ In order of preference, individuals under medical isolation should be housed:
      ο Separately, in single cells with solid walls (i.e., not bars) and solid doors that close fully
      ο Separately, in single cells with solid walls but without solid doors
      ο As a cohort, in a large, well-ventilated cell with solid walls and a solid door that closes fully. Employ
        social distancing strategies related to housing in the Prevention section above.
      ο As a cohort, in a large, well-ventilated cell with solid walls but without a solid door. Employ social
        distancing strategies related to housing in the Prevention section above.
      ο As a cohort, in single cells without solid walls or solid doors (i.e., cells enclosed entirely with bars),
        preferably with an empty cell between occupied cells. (Although individuals are in single cells in
        this scenario, the airflow between cells essentially makes it a cohort arrangement in the context of
        COVID-19.)
      ο As a cohort, in multi-person cells without solid walls or solid doors (i.e., cells enclosed entirely with
        bars), preferably with an empty cell between occupied cells. Employ social distancing strategies
        related to housing in the Prevention section above.
      ο Safely transfer individual(s) to another facility with available medical isolation capacity in one of the
        above arrangements
        (NOTE—Transfer should be avoided due to the potential to introduce infection to another facility;
        proceed only if no other options are available.)
   If the ideal choice does not exist in a facility, use the next best alternative.
√ If the number of confirmed cases exceeds the number of individual medical isolation spaces
  available in the facility, be especially mindful of cases who are at higher risk of severe illness
  from COVID-19. Ideally, they should not be cohorted with other infected individuals. If cohorting is
  unavoidable, make all possible accommodations to prevent transmission of other infectious diseases to
  the higher-risk individual. (For example, allocate more space for a higher-risk individual within a shared
  medical isolation space.)
      ο Persons at higher risk may include older adults and persons of any age with serious underlying
        medical conditions such as lung disease, heart disease, and diabetes. See CDC’s website for a
        complete list, and check regularly for updates as more data become available to inform this issue.
      ο Note that incarcerated/detained populations have higher prevalence of infectious and chronic
        diseases and are in poorer health than the general population, even at younger ages.
√ Custody staff should be designated to monitor these individuals exclusively where possible.
  These staff should wear recommended PPE as appropriate for their level of contact with the individual
  under medical isolation (see PPE section below) and should limit their own movement between different
  parts of the facility to the extent possible.
√ Minimize transfer of COVID-19 cases between spaces within the healthcare unit.




                                                         16
                                                                   VALENTINE - CDC GUIDANCE 016
         Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 18 of 27
√ Provide individuals under medical isolation with tissues and, if permissible, a lined no-touch
  trash receptacle. Instruct them to:
     ο Cover their mouth and nose with a tissue when they cough or sneeze
     ο Dispose of used tissues immediately in the lined trash receptacle
     ο Wash hands immediately with soap and water for at least 20 seconds. If soap and water are not
       available, clean hands with an alcohol-based hand sanitizer that contains at least 60% alcohol (where
       security concerns permit). Ensure that hand washing supplies are continually restocked.
√ Maintain medical isolation until all the following criteria have been met. Monitor the CDC
  website for updates to these criteria.
   For individuals who will be tested to determine if they are still contagious:
           The individual has been free from fever for at least 72 hours without the use of fever-reducing
            medications AND
           The individual’s other symptoms have improved (e.g., cough, shortness of breath) AND
           The individual has tested negative in at least two consecutive respiratory specimens collected at
            least 24 hours apart
   For individuals who will NOT be tested to determine if they are still contagious:
           The individual has been free from fever for at least 72 hours without the use of fever-reducing
            medications AND
           The individual’s other symptoms have improved (e.g., cough, shortness of breath) AND
           At least 7 days have passed since the first symptoms appeared
   For individuals who had a confirmed positive COVID-19 test but never showed symptoms:
     ο At least 7 days have passed since the date of the individual’s first positive COVID-19 test AND
     ο The individual has had no subsequent illness
√ Restrict cases from leaving the facility while under medical isolation precautions, unless
  released from custody or if a transfer is necessary for medical care, infection control, lack of
  medical isolation space, or extenuating security concerns.
     ο If an incarcerated/detained individual who is a COVID-19 case is released from custody during their
       medical isolation period, contact public health to arrange for safe transport and continuation of
       necessary medical care and medical isolation as part of release planning.

Cleaning Spaces where COVID-19 Cases Spent Time
Thoroughly clean and disinfect all areas where the confirmed or suspected COVID-19 case spent
time. Note—these protocols apply to suspected cases as well as confirmed cases, to ensure
adequate disinfection in the event that the suspected case does, in fact, have COVID-19. Refer to
the Definitions section for the distinction between confirmed and suspected cases.
     ο Close off areas used by the infected individual. If possible, open outside doors and windows to
       increase air circulation in the area. Wait as long as practical, up to 24 hours under the poorest air
       exchange conditions (consult CDC Guidelines for Environmental Infection Control in Health-Care
       Facilities for wait time based on different ventilation conditions), before beginning to clean and
       disinfect, to minimize potential for exposure to respiratory droplets.
     ο Clean and disinfect all areas (e.g., cells, bathrooms, and common areas) used by the infected
       individual, focusing especially on frequently touched surfaces (see list above in Prevention section).



                                                      17
                                                               VALENTINE - CDC GUIDANCE 017
         Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 19 of 27
√ Hard (non-porous) surface cleaning and disinfection
      ο If surfaces are dirty, they should be cleaned using a detergent or soap and water prior to disinfection.
      ο For disinfection, most common EPA-registered household disinfectants should be effective. Choose
        cleaning products based on security requirements within the facility.
           Consult a list of products that are EPA-approved for use against the virus that causes COVID-19.
            Follow the manufacturer’s instructions for all cleaning and disinfection products (e.g.,
            concentration, application method and contact time, etc.).
           Diluted household bleach solutions can be used if appropriate for the surface. Follow the
            manufacturer’s instructions for application and proper ventilation, and check to ensure the
            product is not past its expiration date. Never mix household bleach with ammonia or any other
            cleanser. Unexpired household bleach will be effective against coronaviruses when properly
            diluted. Prepare a bleach solution by mixing:
               - 5 tablespoons (1/3rd cup) bleach per gallon of water or
               - 4 teaspoons bleach per quart of water
√ Soft (porous) surface cleaning and disinfection
      ο For soft (porous) surfaces such as carpeted floors and rugs, remove visible contamination if present
        and clean with appropriate cleaners indicated for use on these surfaces. After cleaning:
           If the items can be laundered, launder items in accordance with the manufacturer’s instructions
            using the warmest appropriate water setting for the items and then dry items completely.
           Otherwise, use products that are EPA-approved for use against the virus that causes COVID-19
            and are suitable for porous surfaces.
√ Electronics cleaning and disinfection
      ο For electronics such as tablets, touch screens, keyboards, and remote controls, remove visible
        contamination if present.
           Follow the manufacturer’s instructions for all cleaning and disinfection products.
           Consider use of wipeable covers for electronics.
           If no manufacturer guidance is available, consider the use of alcohol-based wipes or spray
            containing at least 70% alcohol to disinfect touch screens. Dry surfaces thoroughly to avoid
            pooling of liquids.
   Additional information on cleaning and disinfection of communal facilities such can be found on CDC’s
   website.
√ Ensure that staff and incarcerated/detained persons performing cleaning wear recommended
  PPE. (See PPE section below.)
√ Food service items. Cases under medical isolation should throw disposable food service items in the
  trash in their medical isolation room. Non-disposable food service items should be handled with gloves
  and washed with hot water or in a dishwasher. Individuals handling used food service items should clean
  their hands after removing gloves.
√ Laundry from a COVID-19 cases can be washed with other individuals’ laundry.
      ο Individuals handling laundry from COVID-19 cases should wear disposable gloves, discard after each
        use, and clean their hands after.
      ο Do not shake dirty laundry. This will minimize the possibility of dispersing virus through the air.
      ο Launder items as appropriate in accordance with the manufacturer’s instructions. If possible,
        launder items using the warmest appropriate water setting for the items and dry items completely.

                                                       18
                                                               VALENTINE - CDC GUIDANCE 018
         Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 20 of 27
      ο Clean and disinfect clothes hampers according to guidance above for surfaces. If permissible,
        consider using a bag liner that is either disposable or can be laundered.
√ Consult cleaning recommendations above to ensure that transport vehicles are thoroughly cleaned
  after carrying a confirmed or suspected COVID-19 case.

Quarantining Close Contacts of COVID-19 Cases
NOTE: Some recommendations below apply primarily to facilities with onsite healthcare capacity.
Facilities without onsite healthcare capacity, or without sufficient space to implement effective
quarantine, should coordinate with local public health officials to ensure that close contacts of
COVID-19 cases will be effectively quarantined and medically monitored.
√ Incarcerated/detained persons who are close contacts of a confirmed or suspected COVID-19 case
  (whether the case is another incarcerated/detained person, staff member, or visitor) should be
  placed under quarantine for 14 days (see CDC guidelines).
      ο If an individual is quarantined due to contact with a suspected case who is subsequently tested
        for COVID-19 and receives a negative result, the quarantined individual should be released from
        quarantine restrictions.
√ In the context of COVID-19, an individual (incarcerated/detained person or staff) is considered
  a close contact if they:
      ο Have been within approximately 6 feet of a COVID-19 case for a prolonged period of time OR
      ο Have had direct contact with infectious secretions of a COVID-19 case (e.g., have been coughed on)
   Close contact can occur while caring for, living with, visiting, or sharing a common space with a COVID-19
   case. Data to inform the definition of close contact are limited. Considerations when assessing close
   contact include the duration of exposure (e.g., longer exposure time likely increases exposure risk) and
   the clinical symptoms of the person with COVID-19 (e.g., coughing likely increases exposure risk, as does
   exposure to a severely ill patient).
√ Keep a quarantined individual’s movement outside the quarantine space to an absolute
  minimum.
      ο Provide medical evaluation and care inside or near the quarantine space when possible.
      ο Serve meals inside the quarantine space.
      ο Exclude the quarantined individual from all group activities.
      ο Assign the quarantined individual a dedicated bathroom when possible.
√ Facilities should make every possible effort to quarantine close contacts of COVID-19 cases
  individually. Cohorting multiple quarantined close contacts of a COVID-19 case could transmit
  COVID-19 from those who are infected to those who are uninfected. Cohorting should only be practiced if
  there are no other available options.
      ο If cohorting of close contacts under quarantine is absolutely necessary, symptoms of all individuals
        should be monitored closely, and individuals with symptoms of COVID-19 should be placed under
        medical isolation immediately.
      ο If an entire housing unit is under quarantine due to contact with a case from the same housing unit,
        the entire housing unit may need to be treated as a cohort and quarantine in place.
      ο Some facilities may choose to quarantine all new intakes for 14 days before moving them to the
        facility’s general population as a general rule (not because they were exposed to a COVID-19 case).
        Under this scenario, avoid mixing individuals quarantined due to exposure to a COVID-19 case with
        individuals undergoing routine intake quarantine.


                                                      19
                                                              VALENTINE - CDC GUIDANCE 019
         Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 21 of 27
      ο If at all possible, do not add more individuals to an existing quarantine cohort after the 14-day
        quarantine clock has started.
√ If the number of quarantined individuals exceeds the number of individual quarantine spaces
  available in the facility, be especially mindful of those who are at higher risk of severe illness
  from COVID-19. Ideally, they should not be cohorted with other quarantined individuals. If cohorting
  is unavoidable, make all possible accommodations to reduce exposure risk for the higher-risk individuals.
  (For example, intensify social distancing strategies for higher-risk individuals.)
√ In order of preference, multiple quarantined individuals should be housed:
      ο Separately, in single cells with solid walls (i.e., not bars) and solid doors that close fully
      ο Separately, in single cells with solid walls but without solid doors
      ο As a cohort, in a large, well-ventilated cell with solid walls, a solid door that closes fully, and at least 6
        feet of personal space assigned to each individual in all directions
      ο As a cohort, in a large, well-ventilated cell with solid walls and at least 6 feet of personal space
        assigned to each individual in all directions, but without a solid door
      ο As a cohort, in single cells without solid walls or solid doors (i.e., cells enclosed entirely with bars),
        preferably with an empty cell between occupied cells creating at least 6 feet of space between
        individuals. (Although individuals are in single cells in this scenario, the airflow between cells
        essentially makes it a cohort arrangement in the context of COVID-19.)
      ο As a cohort, in multi-person cells without solid walls or solid doors (i.e., cells enclosed entirely with
        bars), preferably with an empty cell between occupied cells. Employ social distancing strategies
        related to housing in the Prevention section to maintain at least 6 feet of space between individuals
        housed in the same cell.
      ο As a cohort, in individuals’ regularly assigned housing unit but with no movement outside the unit
        (if an entire housing unit has been exposed). Employ social distancing strategies related to housing
        in the Prevention section above to maintain at least 6 feet of space between individuals.
      ο Safely transfer to another facility with capacity to quarantine in one of the above arrangements
   (NOTE—Transfer should be avoided due to the potential to introduce infection to another facility;
   proceed only if no other options are available.)
√ Quarantined individuals should wear face masks if feasible based on local supply, as source
  control, under the following circumstances (see PPE section and Table 1):
      ο If cohorted, quarantined individuals should wear face masks at all times (to prevent transmission
        from infected to uninfected individuals).
      ο If quarantined separately, individuals should wear face masks whenever a non-quarantined
        individual enters the quarantine space.
      ο All quarantined individuals should wear a face mask if they must leave the quarantine space for any
        reason.
      ο Asymptomatic individuals under routine intake quarantine (with no known exposure to a COVID-19
        case) do not need to wear face masks.
√ Staff who have close contact with quarantined individuals should wear recommended PPE if
  feasible based on local supply, feasibility, and safety within the scope of their duties (see PPE
  section and Table 1).
      ο Staff supervising asymptomatic incarcerated/detained persons under routine intake quarantine
        (with no known exposure to a COVID-19 case) do not need to wear PPE.


                                                         20
                                                                   VALENTINE - CDC GUIDANCE 020
         Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 22 of 27
√ Quarantined individuals should be monitored for COVID-19 symptoms twice per day, including
  temperature checks.
      ο If an individual develops symptoms, they should be moved to medical isolation immediately and
        further evaluated. (See Medical Isolation section above.)
      ο See Screening section for a procedure to perform temperature checks safely on asymptomatic close
        contacts of COVID-19 cases.
√ If an individual who is part of a quarantined cohort becomes symptomatic:
      ο If the individual is tested for COVID-19 and tests positive: the 14-day quarantine clock for the
        remainder of the cohort must be reset to 0.
      ο If the individual is tested for COVID-19 and tests negative: the 14-day quarantine clock for
        this individual and the remainder of the cohort does not need to be reset. This individual can return
        from medical isolation to the quarantined cohort for the remainder of the quarantine period.
      ο If the individual is not tested for COVID-19: the 14-day quarantine clock for the remainder of
        the cohort must be reset to 0.
√ Restrict quarantined individuals from leaving the facility (including transfers to other
  facilities) during the 14-day quarantine period, unless released from custody or a transfer is
  necessary for medical care, infection control, lack of quarantine space, or extenuating security
  concerns.
√ Quarantined individuals can be released from quarantine restrictions if they have not
  developed symptoms during the 14-day quarantine period.
√ Meals should be provided to quarantined individuals in their quarantine spaces. Individuals
  under quarantine should throw disposable food service items in the trash. Non-disposable food service
  items should be handled with gloves and washed with hot water or in a dishwasher. Individuals handling
  used food service items should clean their hands after removing gloves.
√ Laundry from quarantined individuals can be washed with other individuals’ laundry.
      ο Individuals handling laundry from quarantined persons should wear disposable gloves, discard after
        each use, and clean their hands after.
      ο Do not shake dirty laundry. This will minimize the possibility of dispersing virus through the air.
      ο Launder items as appropriate in accordance with the manufacturer’s instructions. If possible,
        launder items using the warmest appropriate water setting for the items and dry items completely.
      ο Clean and disinfect clothes hampers according to guidance above for surfaces. If permissible,
        consider using a bag liner that is either disposable or can be laundered.

Management of Incarcerated/Detained Persons with COVID-19 Symptoms
NOTE: Some recommendations below apply primarily to facilities with onsite healthcare capacity.
Facilities without onsite healthcare capacity or without sufficient space for medical isolation
should coordinate with local public health officials to ensure that suspected COVID-19 cases will be
effectively isolated, evaluated, tested (if indicated), and given care.
√ If possible, designate a room near each housing unit for healthcare staff to evaluate individuals
  with COVID-19 symptoms, rather than having them walk through the facility to be evaluated in
  the medical unit.
√ Incarcerated/detained individuals with COVID-19 symptoms should wear a face mask and
  should be placed under medical isolation immediately. Discontinue the use of a face mask if it
  inhibits breathing. See Medical Isolation section above.

                                                      21
                                                               VALENTINE - CDC GUIDANCE 021
         Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 23 of 27
√ Medical staff should evaluate symptomatic individuals to determine whether COVID-19 testing
  is indicated. Refer to CDC guidelines for information on evaluation and testing. See Infection Control
  and Clinical Care sections below as well.
√ If testing is indicated (or if medical staff need clarification on when testing is indicated),
  contact the state, local, tribal, and/or territorial health department. Work with public health
  or private labs as available to access testing supplies or services.
      ο If the COVID-19 test is positive, continue medical isolation. (See Medical Isolation section above.)
      ο If the COVID-19 test is negative, return the individual to their prior housing assignment unless they
        require further medical assessment or care.

Management Strategies for Incarcerated/Detained Persons without COVID-19 Symptoms
√ Provide clear information to incarcerated/detained persons about the presence of COVID-19
  cases within the facility, and the need to increase social distancing and maintain hygiene
  precautions.
      ο Consider having healthcare staff perform regular rounds to answer questions about COVID-19.
      ο Ensure that information is provided in a manner that can be understood by non-English speaking
        individuals and those with low literacy, and make necessary accommodations for those with
        cognitive or intellectual disabilities and those who are deaf, blind, or low-vision.
√ Implement daily temperature checks in housing units where COVID-19 cases have been
  identified, especially if there is concern that incarcerated/detained individuals are not
  notifying staff of symptoms. See Screening section for a procedure to safely perform a temperature
  check.
√ Consider additional options to intensify social distancing within the facility.

Management Strategies for Staff
√ Provide clear information to staff about the presence of COVID-19 cases within the facility, and
  the need to enforce social distancing and encourage hygiene precautions.
      ο Consider having healthcare staff perform regular rounds to answer questions about COVID-19 from
        staff.
√ Staff identified as close contacts of a COVID-19 case should self-quarantine at home for 14 days
  and may return to work if symptoms do not develop.
      ο See above for definition of a close contact.
      ο Refer to CDC guidelines for further recommendations regarding home quarantine for staff.

Infection Control
Infection control guidance below is applicable to all types of correctional facilities. Individual
facilities should assess their unique needs based on the types of exposure staff and incarcerated/
detained persons may have with confirmed or suspected COVID-19 cases.
√ All individuals who have the potential for direct or indirect exposure to COVID-19 cases or
  infectious materials (including body substances; contaminated medical supplies, devices,
  and equipment; contaminated environmental surfaces; or contaminated air) should follow
  infection control practices outlined in the CDC Interim Infection Prevention and Control
  Recommendations for Patients with Suspected or Confirmed Coronavirus Disease 2019
  (COVID-19) in Healthcare Settings. Monitor these guidelines regularly for updates.



                                                       22
                                                               VALENTINE - CDC GUIDANCE 022
         Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 24 of 27
      ο Implement the above guidance as fully as possible within the correctional/detention context. Some
        of the specific language may not apply directly to healthcare settings within correctional facilities
        and detention centers, or to facilities without onsite healthcare capacity, and may need to be adapted
        to reflect facility operations and custody needs.
      ο Note that these recommendations apply to staff as well as to incarcerated/detained individuals who
        may come in contact with contaminated materials during the course of their work placement in the
        facility (e.g., cleaning).
√ Staff should exercise caution when in contact with individuals showing symptoms of a
  respiratory infection. Contact should be minimized to the extent possible until the infected individual
  is wearing a face mask. If COVID-19 is suspected, staff should wear recommended PPE (see PPE section).
√ Refer to PPE section to determine recommended PPE for individuals persons in contact with
  confirmed COVID-19 cases, contacts, and potentially contaminated items.

Clinical Care of COVID-19 Cases
√ Facilities should ensure that incarcerated/detained individuals receive medical evaluation and
  treatment at the first signs of COVID-19 symptoms.
      ο If a facility is not able to provide such evaluation and treatment, a plan should be in place to safely
        transfer the individual to another facility or local hospital.
      ο The initial medical evaluation should determine whether a symptomatic individual is at higher risk
        for severe illness from COVID-19. Persons at higher risk may include older adults and persons of any
        age with serious underlying medical conditions such as lung disease, heart disease, and diabetes. See
        CDC’s website for a complete list, and check regularly for updates as more data become available to
        inform this issue.
√ Staff evaluating and providing care for confirmed or suspected COVID-19 cases should follow
  the CDC Interim Clinical Guidance for Management of Patients with Confirmed Coronavirus
  Disease (COVID-19) and monitor the guidance website regularly for updates to these
  recommendations.
√ Healthcare staff should evaluate persons with respiratory symptoms or contact with a
  COVID-19 case in a separate room, with the door closed if possible, while wearing recommended
  PPE and ensuring that the suspected case is wearing a face mask.
      ο If possible, designate a room near each housing unit to evaluate individuals with COVID-19
        symptoms, rather than having them walk through the facility to be evaluated in the medical unit.
√ Clinicians are strongly encouraged to test for other causes of respiratory illness (e.g.,
  influenza).
√ The facility should have a plan in place to safely transfer persons with severe illness from
  COVID-19 to a local hospital if they require care beyond what the facility is able to provide.
√ When evaluating and treating persons with symptoms of COVID-19 who do not speak English,
  using a language line or provide a trained interpreter when possible.

Recommended PPE and PPE Training for Staff and Incarcerated/Detained Persons
√ Ensure that all staff (healthcare and non-healthcare) and incarcerated/detained persons
  who will have contact with infectious materials in their work placements have been trained
  to correctly don, doff, and dispose of PPE relevant to the level of contact they will have with
  confirmed and suspected COVID-19 cases.



                                                       23
                                                                 VALENTINE - CDC GUIDANCE 023
         Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 25 of 27
      ο Ensure that staff and incarcerated/detained persons who require respiratory protection (e.g., N95s)
        for their work responsibilities have been medically cleared, trained, and fit-tested in the context of
        an employer’s respiratory protection program.
      ο For PPE training materials and posters, please visit the CDC website on Protecting Healthcare
        Personnel.
√ Ensure that all staff are trained to perform hand hygiene after removing PPE.
√ If administrators anticipate that incarcerated/detained persons will request unnecessary PPE,
  consider providing training on the different types of PPE that are needed for differing degrees
  of contact with COVID-19 cases and contacts, and the reasons for those differences (see Table 1).
  Monitor linked CDC guidelines in Table 1 for updates to recommended PPE.
√ Keep recommended PPE near the spaces in the facility where it could be needed, to facilitate
  quick access in an emergency.
√ Recommended PPE for incarcerated/detained individuals and staff in a correctional facility will
  vary based on the type of contact they have with COVID-19 cases and their contacts (see Table 1). Each
  type of recommended PPE is defined below. As above, note that PPE shortages are anticipated in
  every category during the COVID-19 response.
      ο N95 respirator
     See below for guidance on when face masks are acceptable alternatives for N95s. N95 respirators should
     be prioritized when staff anticipate contact with infectious aerosols from a COVID-19 case.
      ο Face mask
      ο Eye protection—goggles or disposable face shield that fully covers the front and sides of the face
      ο A single pair of disposable patient examination gloves
     Gloves should be changed if they become torn or heavily contaminated.
      ο Disposable medical isolation gown or single-use/disposable coveralls, when feasible
           If custody staff are unable to wear a disposable gown or coveralls because it limits access to their
            duty belt and gear, ensure that duty belt and gear are disinfected after close contact with the
            individual. Clean and disinfect duty belt and gear prior to reuse using a household cleaning spray
            or wipe, according to the product label.
           If there are shortages of gowns, they should be prioritized for aerosol-generating procedures,
            care activities where splashes and sprays are anticipated, and high-contact patient care activities
            that provide opportunities for transfer of pathogens to the hands and clothing of staff.
√ Note that shortages of all PPE categories are anticipated during the COVID-19 response,
  particularly for non-healthcare workers. Guidance for optimizing the supply of each category
  can be found on CDC’s website:
      ο Guidance in the event of a shortage of N95 respirators
           Based on local and regional situational analysis of PPE supplies, face masks are an acceptable
            alternative when the supply chain of respirators cannot meet the demand. During this
            time, available respirators should be prioritized for staff engaging in activities that would expose
            them to respiratory aerosols, which pose the highest exposure risk.
      ο Guidance in the event of a shortage of face masks
      ο Guidance in the event of a shortage of eye protection
      ο Guidance in the event of a shortage of gowns/coveralls


                                                      24
                                                               VALENTINE - CDC GUIDANCE 024
            Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 26 of 27
Table 1. Recommended Personal Protective Equipment (PPE) for Incarcerated/Detained Persons and Staff in a Correctional Facility during
the COVID-19 Response

         Classification of Individual Wearing PPE                 N95            Face            Eye            Gloves         Gown/
                                                               respirator        mask         Protection                      Coveralls
 Incarcerated/Detained Persons
 Asymptomatic incarcerated/detained persons (under            Apply face masks for source control as feasible based on local supply,
 quarantine as close contacts of a COVID-19 case*)            especially if housed as a cohort
 Incarcerated/detained persons who are confirmed or
 suspected COVID-19 cases, or showing symptoms of                   –                             –               –              –
 COVID-19
 Incarcerated/detained persons in a work placement
 handling laundry or used food service items from a                 –              –               –                             
 COVID-19 case or case contact
 Incarcerated/detained persons in a work placement            Additional PPE may be needed based on
 cleaning areas where a COVID-19 case has spent time          the product label. See CDC guidelines for                          
                                                              more details.
 Staff
 Staff having direct contact with asymptomatic
 incarcerated/detained persons under quarantine
                                                                              Face mask, eye protection, and gloves as
 as close contacts of a COVID-19 case* (but not                     –                                                             –
                                                                               local supply and scope of duties allow.
 performing temperature checks or providing
 medical care)
 Staff performing temperature checks on any group
 of people (staff, visitors, or incarcerated/detained
                                                                    –                                                          
 persons), or providing medical care to asymptomatic
 quarantined persons
 Staff having direct contact with (including transport)
 or offering medical care to confirmed or suspected                       **                                                   
 COVID-19 cases (see CDC infection control guidelines)
 Staff present during a procedure on a confirmed
 or suspected COVID-19 case that may generate
                                                                                  –                                            
 respiratory aerosols (see CDC infection control
 guidelines)
 Staff handling laundry or used food service items
                                                                    –              –               –                             
 from a COVID-19 case or case contact
 Staff cleaning an area where a COVID-19 case has             Additional PPE may be needed based on
 spent time                                                   the product label. See CDC guidelines for                          
                                                              more details.
* If a facility chooses to routinely quarantine all new intakes (without symptoms or known exposure to a COVID-19 case) before integrating
   into the facility’s general population, face masks are not necessary.
** A NIOSH-approved N95 is preferred. However, based on local and regional situational analysis of PPE supplies, face masks are an
   acceptable alternative when the supply chain of respirators cannot meet the demand. During this time, available respirators should be
   prioritized for procedures that are likely to generate respiratory aerosols, which would pose the highest exposure risk to staff.




                                                                    25
                                                                                VALENTINE - CDC GUIDANCE 025
          Case 4:20-cv-01115 Document 36-10 Filed on 04/15/20 in TXSD Page 27 of 27
Verbal Screening and Temperature Check Protocols for Incarcerated/Detained
Persons, Staff, and Visitors
The guidance above recommends verbal screening and temperature checks for incarcerated/detained persons,
staff, volunteers, and visitors who enter correctional and detention facilities, as well as incarcerated/detained
persons who are transferred to another facility or released from custody. Below, verbal screening questions for
COVID-19 symptoms and contact with known cases, and a safe temperature check procedure are detailed.
√ Verbal screening for symptoms of COVID-19 and contact with COVID-19 cases should include
  the following questions:
      ο Today or in the past 24 hours, have you had any of the following symptoms?
            Fever, felt feverish, or had chills?
            Cough?
            Difficulty breathing?
      ο In the past 14 days, have you had contact with a person known to be infected with the novel coronavirus
        (COVID-19)?
√ The following is a protocol to safely check an individual’s temperature:
      ο Perform hand hygiene
      ο Put on a face mask, eye protection (goggles or disposable face shield that fully covers the front and
        sides of the face), gown/coveralls, and a single pair of disposable gloves
      ο Check individual’s temperature
      ο If performing a temperature check on multiple individuals, ensure that a clean pair of
        gloves is used for each individual and that the thermometer has been thoroughly cleaned
        in between each check. If disposable or non-contact thermometers are used and the screener did
        not have physical contact with an individual, gloves do not need to be changed before the next check.
        If non-contact thermometers are used, they should be cleaned routinely as recommended by CDC for
        infection control.
      ο Remove and discard PPE
      ο Perform hand hygiene




                                                        26
                                                                 VALENTINE - CDC GUIDANCE 026
